DUFOUR, J.
In this suit for a paving claim there was judg*155ment by default from which the defendant has appealed, setting forth as ground of reversal the following alleged errors :
March 21st. 1904.
xst. That there is no proof that the plaintiff is a corporation. 2nd. That the Clerk’s certificate does not show that certain certificates offered were ever filed.
3rd. That the Court could not give a judgment for cash when certain terms of credit were allowed.
4th. That the evidence does not warrant or justify the judgment.
The First and Third assignments, being respectively objections of want of capacity and prematurity, and matters which must be pleaded in limine and which are precluded after issue joined by default.
The second and fourth assignments are answered by the presumption that the district Judge acted on sufficient evidence, and further by the fact that the certificates sued on make prima facie proof of its recitals and of compliance with all antecendent forms and requirements of law.
Such prima facie proof unrebutted entitled plaintiff to judgment.
Judgment affirmed,